 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”)
dated as of March 11, 2008, is by and between Isolagen, Inc., a Delaware
corporation (together with its subsidiaries, the “Company” or “Isolagen”), and
Todd J. Greenspan, an individual residing in Hockessin, Delaware (the
“Executive”).
WITNESSETH:
WHEREAS, the Executive and the Company are parties to an agreement dated
March 13, 2006 providing for Executive to serve as the Company’s Vice President,
Finance and Corporate Controller (the “Original Employment Agreement”); and
WHEREAS, the Company effective March 11, 2008 appointed Executive to serve as
its Chief Financial Officer; and
WHEREAS, the Parties desire to amend the Original Employment Agreement to
reflect Executive’s current responsibilities and to extend the term through
December 31, 2010;
NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Executive hereby agree as follows:
1. Term of Employment; Office and Duties.
(a) Commencing on the date hereof (the “Employment Date”), and for an initial
term ending December 31, 2010 the Company shall employ the Executive as an
executive of the Company with the title of Chief Financial Officer, with the
duties and responsibilities prescribed for such offices in the Bylaws of the
Company and such additional duties and responsibilities consistent with such
positions as may from time to time be assigned to the Executive by the Board of
Directors. Specifically included in the Executive’s responsibilities shall be
the identification, recruitment and retention of the members of the finance and
accounting team of the Company, with the advice and consent of the Board of
Directors. Executive agrees to perform such duties and discharge such
responsibilities in accordance with the terms of this Agreement. This Agreement
shall be renewed for an additional one (1) year term, by the mutual written
agreement of the Executive and the Company at least thirty (30) days prior to
its expiration.
(b) The Executive shall devote substantially all of his working time to the
business and affairs of the Company other than during vacations of four weeks
per year and periods of illness or incapacity; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting time required:
(i) delivering lectures or fulfilling speaking engagements; or (ii) engaging in
charitable and community activities provided that such activities do not
interfere with the performance of his duties hereunder.

 

 



--------------------------------------------------------------------------------



 



2. Compensation and Benefits.
For all services rendered by the Executive in any capacity during the period of
Executive’s employment by the Company, including without limitation, services as
an executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date,
the Executive shall be compensated as follows:
(a) Base Salary. The Company shall pay the Executive a fixed salary (“Base
Salary”) at a rate of Two Hundred Forty Thousand Dollars ($240,000) per year.
The Board of Directors may periodically review the Executive’s Base Salary and
may determine to increase (but not decrease) the Executive’s salary, in
accordance with such policies as the Company may hereafter adopt from time to
time, if it deems appropriate. Base Salary will be payable in accordance with
the customary payroll practices of the Company.
(b) Executive will also be entitled to receive an annual bonus (“the “Annual
Bonus”), payable each year subsequent to the issuance of final audited financial
statements, but in no case later than 120 days after the end of the Company’s
most recently completed fiscal year based upon a 40% target bonus, with the
targets for any given fiscal year being established by the chief executive
officer and agreed to by the Compensation Committee. The final determination on
the amount of the Annual Bonus will be made by the Compensation Committee of the
Board of Directors, within ninety (90) days of the end of each fiscal year. The
Compensation Committee may also consider other more subjective factors in making
its determination.
(c) Fringe Benefits, Option Grants and Miscellaneous Employment Matters.
(i) The Executive shall be entitled to participate in such disability, health
and life insurance and other fringe benefit plans or programs, including a
Section 401(k) retirement plan, of the Company established from time to time by
the Board of Directors, if any, to the extent that his position, tenure, salary,
age, health and other qualifications make him eligible to participate, subject
to the rules and regulations applicable thereto. In addition, the Executive
shall be entitled to the following benefits:
(ii) Contemporaneous with the execution of this Agreement, Executive received a
grant (the “Stock Option Grant”) of stock options (the “Stock Options”) to
purchase 200,000 shares at an exercise price equal to the closing transaction
price of the Company’s Common Stock on the effective date of execution of this
Agreement. The Stock Options shall have a term of ten (10) years, shall become
exercisable when vested, and shall vest pro rata in three equal annual
installments (1/3rd on the first, second and third anniversary dates of the
execution of the Agreement). Notwithstanding the foregoing, the Stock Options
shall terminate ninety (90) days following a termination of the Executive for
“Cause.” However, if Executive’s employment with the Company is terminated
without “Cause”, all unvested portions of the Stock Option Grant shall vest
immediately upon such termination.
(iii) The vesting of the Stock Options shall accelerate and vest immediately
upon a change in control of the Company as defined in Rule 405 of the Securities
Act of 1933 or upon sale of substantially all of the assets of the Company or
the merger out of existence of the Company.

 

2



--------------------------------------------------------------------------------



 



(d) Withholding and Employment Tax. Payment of all compensation hereunder shall
be subject to customary withholding tax and other employment taxes as may be
required with respect to compensation paid by an employer/corporation to an
employee.
(e) Disability. The Company shall, to the extent such benefits can be obtained
at a reasonable cost, provide the Executive with disability insurance benefits.
(f) Death. The Company shall, to the extent such benefits can be obtained at a
reasonable cost, provide the Executive with life insurance benefits.
(g) Vacation. Executive shall receive four (4) weeks of vacation annually,
administered in accordance with the Company’s existing vacation policy.
(h) Life Insurance. The Company shall provide the Executive with one million
($1,000,000) of term life insurance, on an annual basis.
3. Business Expenses.
The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of his
duties under this Agreement, including travel between Executive’s current
domicile in the Hockessin, Delaware metropolitan area, travel to the Company’s
various offices (other than his primary assigned office in Exton, PA) and
facilities in the United states and abroad, reimbursement for attending
out-of-town meetings of the Board of Directors, and such other travel as may be
required or appropriate to fulfill the responsibilities of his office, all in
accordance with such policies and procedures as the Company may from time to
time establish for senior officers and as required to preserve any deductions
for federal income taxation purposes to which the Company may be entitled and
subject to the Company’s normal requirements with respect to reporting and
documentation of such expenses. The Company shall pay to Executive a
non-accountable automobile allowance of four hundred ($400) dollars per month
for all expenses incurred by the Executive for Executive’s automobile (including
lease payments, insurance, maintenance, and gasoline).The Company shall also pay
or reimburse Executive for reasonable membership fees and dues in appropriate
professional associations and organizations utilized by Executive in the course
of his service for the Company including reasonable expenses of Continuing
Education Courses to satisfy requirement of his State Society CPE requirements..
4. Termination of Employment.
Notwithstanding any other provision of this Agreement, Executive’s employment
with the Company may be terminated upon written notice to the other party as
follows:

 

3



--------------------------------------------------------------------------------



 



(a) By the Company, in the event of the Executive’s death or Disability (as
hereinafter defined) or for Cause (as hereinafter defined). For purposes of this
Agreement, “Cause” shall mean either: (i) the indictment of, or the bringing of
formal charges against, Executive by a governmental authority of competent
jurisdiction for charges involving criminal fraud or embezzlement; (ii) the
conviction of Executive of a crime involving an act or acts of dishonesty, fraud
or moral turpitude by the Executive, which act or acts constitute a felony;
(iii) Executive having willfully caused the Company, without the approval of the
Board of Directors, to fail to abide by either a valid contract to which the
Company is a party or the Company’s Bylaws or; (iv) Executive having committed
acts or omissions constituting gross negligence or willful misconduct with
respect to the Company; (v) Executive having committed acts or omissions
constituting a material breach of Executive’s duty of loyalty or fiduciary duty
to the Company or any material act of dishonesty or fraud with respect to the
Company which are not cured in a reasonable time, which time shall be 30 days
from receipt of written notice from the Company of such material breach; or
(vi) Executive having committed acts or omissions constituting a material breach
of this Agreement, including any failure of the Executive to follow a directive
from the Board of Directors and/or its Audit Committee, which are not cured in a
reasonable time, which time shall be 30 days from receipt of written notice from
the Company of such material breach (vii) Executive having failed to meet agreed
upon minimum performance criteria. A determination that Cause exists as defined
in clauses (iv), (v), (vi) or (vii) (as to this Agreement) of the preceding
sentence shall be made in good faith and by at least a majority of the members
of the Board of Directors. For purposes of this Agreement, “Disability” shall
mean the inability of Executive, in the reasonable judgment of a physician
appointed by the Board of Directors, to perform his duties of employment for the
Company or any of its subsidiaries because of any physical or mental disability
or incapacity, where such disability shall exist for an aggregate period of more
than 120 days in any 365-day period or for any period of 90 consecutive days.
The Company shall by written notice to the Executive specify the event relied
upon for termination pursuant to this Section 4(a), and Executive’s employment
hereunder shall be deemed terminated as of the date of such notice. In the event
of any termination under this Subsection 4(a), the Company shall pay all amounts
then due to the Executive under Section 2(a) of this Agreement for any portion
of the payroll period worked but for which payment had not yet been made up to
the date of termination, and, if such termination was for Cause, the Company
shall have no further obligations to Executive under this Agreement, and any and
all options granted hereunder shall terminate according to their terms. In the
event of a termination due to Executive’s Disability or death, the Company shall
comply with its obligations under Sections 2(e) and 2(f).
(b) By the Company, in the absence of Cause, for any reason and in its sole and
absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Executive the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the lesser of the remaining term as defined above or
twelve months from the date of termination (the “Termination Payments”), when,
as and if such payments would have been made in the absence of Executive’s
termination subject to the following limitation: if the Executive becomes
employed following termination, all Termination Payments shall cease except that
Executive shall receive at least six months of Termination Payments
notwithstanding reemployment. Executive shall be obliged to make best efforts to
attempt to mitigate the amount of Termination Payments due hereunder.

 

4



--------------------------------------------------------------------------------



 



5. Non-Competition.
During the period of Executive’s employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(b) or 4(c), the Executive shall not, within any
state or foreign jurisdiction in which the Company or any subsidiary of the
Company is then providing services or products or marketing its services or
products (or engaged in active discussions to provide such services), or within
a one hundred (100) mile radius of any such state, directly or indirectly own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any business engaged in any business engaged in
by the Company (unless the Board of Directors shall have authorized such
activity and the Company shall have consented thereto in writing). The term
“business engaged in by the Company” shall mean the development and
commercialization of autologous fibroblast system technology for application in,
among other therapies, dermatology, surgical and post-traumatic scarring, skin
ulcers, cosmetic surgery, periodontal disease, reconstructive dentistry, vocal
chord injuries, urinary incontinence, and digestive and gastroenterological
disorders and other applications relating to the market for autologous
fibroblast or UMC cells and the five derivative cell lines: osteoblast,
chondroblast, fibroblast, adipocyte, and neuroectoderm. Investments of less than
five percent of the outstanding securities of any class of a corporation subject
to the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended, shall not be prohibited by this Section 5. At
the option of Executive and so long as Executive shall have executed the mutual
release required under Section 4(d), Executive’s obligations under this
Section 5 arising after the termination of Executive shall be suspended during
any period in which the Company fails to pay to him Termination Payments
required to be paid to him pursuant to this Agreement. The provisions of this
Section 5 are subject to the provisions of Section 14 of this Agreement.
6. Inventions and Confidential Information.
The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of his being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States. [For purposes of this Section 6, “Company” shall mean to Company and
each of its controlled subsidiaries.] Therefore, subject to the provisions of
Section 14 hereof, the Executive hereby agrees as follows, recognizing that the
Company is relying on these agreements in entering into this Agreement:

 

5



--------------------------------------------------------------------------------



 



(i) The Executive will not use, disclose to others, or publish or otherwise make
available to any other party any inventions or any confidential business
information about the affairs of the Company, including but not limited to
confidential information concerning the Company’s products, methods, engineering
designs and standards, analytical techniques, technical information, customer
information, employee information, and other confidential information acquired
by him in the course of his past or future services for the Company. Executive
agrees to hold as the Company’s property all books, papers, letters, formulas,
memoranda, notes, plans, records, reports, computer tapes, printouts, software
and other documents, and all copies thereof and therefrom, in any way relating
to the Company’s business and affairs, whether made by him or otherwise coming
into his possession, and on termination of his employment, or on demand of the
Company, at any time, to deliver the same to the Company within twenty four
(24) hours of such termination or demand.
(iv) During the period of Executive’s employment with the Company and for
twenty-four (24) months thereafter, (a) the Executive will not directly or
indirectly through another entity induce or otherwise attempt to influence any
employee of the Company to leave the Company’s employ and (b) the Executive will
not directly or indirectly hire or cause to be hired or induce a third party to
hire, any such employee (unless the Board of Directors shall have authorized
such employment and the Company shall have consented thereto in writing) or in
any way interfere with the relationship between the Company and any employee
thereof and (c) induce or attempt to induce any customer, supplier, licensee,
licensor or other business relation of the Company to cease doing business with
the Company or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation of the Company.
7. Indemnification.
The Company will indemnify (and advance the costs of defense of) the Executive
(and his legal representatives) to the fullest extent permitted by the laws of
the state in which the Company is incorporated, as in effect at the time of the
subject act or omission, or by the Certificate of Incorporation and Bylaws of
the Company, as in effect at such time or on the date of this Agreement,
whichever affords greater protection to the Executive, and the Executive shall
be entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its executive officers, against all
judgments, damages, liabilities, costs, charges and expenses whatsoever incurred
or sustained by him or his legal representative in connection with any action,
suit or proceeding to which he (or his legal representatives or other
successors) may be made a party by reason of his being or having been an officer
of the Company or any of its subsidiaries except that the Company shall have no
obligation to indemnify Executive for liabilities resulting from conduct of the
Executive with respect to which a court of competent jurisdiction has made a
final determination that Executive committed gross negligence or willful
misconduct.

 

6



--------------------------------------------------------------------------------



 



8. Litigation Expenses.
In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder and such litigation or proceeding results in
final judgment or order in favor of the Executive, which judgment or order is
substantially inconsistent with the positions asserted by the Company in such
litigation or proceeding, the Company shall reimburse the prevailing party for
all of his/its reasonable costs and expenses relating to such litigation or
other proceeding, including, without limitation, his/its reasonable attorneys’
fees and expenses.
9. Consolidation; Merger; Sale of Assets; Change of Control.
Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and his
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.
10. Survival of Obligations.
Sections 4, 5, 6, 7, 8, 9, 10, 11, 12 and 14 shall survive the termination for
any reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).
11. Executive’s Representations.
The Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Executive do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, (ii) the Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms. The Executive hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

7



--------------------------------------------------------------------------------



 



12. Company’s Representations.
The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound and (ii) upon the execution and delivery of this
Agreement by the Executive, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.
13. Enforcement.
Because the Executive’s services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security).
14. Severability.
In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. In furtherance and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each county of the State of Texas and one for each
and every other state, territory or jurisdiction of the United States and any
foreign country set forth therein. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

 

8



--------------------------------------------------------------------------------



 



15. Entire Agreement; Amendment.
Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof. This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.
16. Notices.
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

         
 
  (a) To the Company:   (b) To the Executive:
 
       
 
  Isolagen, Inc.   Todd J. Greenspan
 
  405 Eagleview Blvd.   [Home Address]
 
  Exton, PA 19341    
 
  Attention: Declan Daly    
 
       
 
  with copy by like means to :    
 
       
 
  Cozen O’Connor    
 
  1900 Market Street    
 
  Philadelphia, PA 19103    
 
  Attn: Cavas Pavri, Esq.    

and/or to such other persons and addresses as any party shall have specified in
writing to the other.
17. Assignability.
This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties. In the event that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.
18. Governing Law.
This Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

 

9



--------------------------------------------------------------------------------



 



19. Waiver and Further Agreement.
Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.
20. Headings of No Effect.
The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

            COMPANY:

ISOLAGEN, INC.

    By:           Declan Daly, Chief Executive Officer              EXECUTIVE:

          Todd J. Greenspan   

 

10